DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07 January 2022 has been entered.

Status of Claims and Other Notes
Claim(s) 1–6, 8–11, and 13–18 is/are pending.
Claim(s) 7 and 12 is/are canceled.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 102
Claim(s) 1–5, 8–10, 13, 14, 17, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yerian et al. (Crosslinkable fumed silica-based nanocomposite electrolytes: role of methacrylate monomer in formation of crosslinked silica network, hereinafter Yerian) as evidenced by Evonik (Production Information AEROSIL R 711).
Regarding claim 1, Yerian discloses a gel electrolyte composition (FIG. 2, P233/C2/L39–P234/C1/L43), comprising:
inorganic particles (see fumed silica, P233/C2/L39–P234/C1/L43);
an initiator (see AIBN, P233/C2/L39–P234/C1/L43); and
at least one organic solvent (see PEGdm electrolyte solution, P233/C2/L39–P234/C1/L43),
wherein the gel electrolyte composition comprises 7 to 11% of the inorganic particles by weight, 0.2 to 1% of the initiator by weight, and 88 to 92% of the organic solvent by weight (FIG. 2, P233/C2/L39–P234/C1/L43), and
wherein the inorganic particles include at least one functional group including a vinyl group on a surface thereof (FIG. 2, P233/C2/L39–P234/C1/L43), and
wherein the inorganic particles have a specific surface area of 125 m2/g to 175 m2/g (see R711, P233/C2/L39–P234/C1/L43).
Evonik discloses R711 has a specific surface area of 125 m2/g to 175 m2/g (see specific surface area, P1/C1).
Regarding claim 2, Yerian discloses all claim limitations set forth above and further discloses a gel electrolyte composition, further comprising:
a lithium salt (see LiTFSI, P233/C2/L39–P234/C1/L43).
claim 3, Yerian discloses all claim limitations set forth above and further discloses a gel electrolyte composition:
wherein the inorganic particles include silica (see fumed silica, P233/C2/L39–P234/C1/L43).
Regarding claim 4, Yerian discloses all claim limitations set forth above, but does not explicitly disclose a gel electrolyte composition:
wherein the inorganic particles include fumed silica (P233/C2/L39–P234/C1/L43).
Regarding claim 5, Yerian discloses all claim limitations set forth above and further discloses a gel electrolyte composition:
wherein the inorganic particles include a functional group of Chemical Formula 1 (FIG. 2, P233/C2/L39–P234/C1/L43):
-R=CH2	[Chemical Formula 1] (FIG. 2, P233/C2/L39–P234/C1/L43)
wherein R is a C1–C8 hydrocarbon having at least one of linear, branched and cyclic forms (FIG. 2, P233/C2/L39–P234/C1/L43).
Evonik discloses R711 is a fumed silica after-treated with a methacrylsilane (see R 711, P1/C2).
Regarding claim 8, Yerian discloses all claim limitations set forth above and further discloses a gel electrolyte composition:
wherein the functional group includes at least one of a methacrylate group, a styrene group, an acrylonitrile group and mixtures thereof (FIG. 2, P233/C2/L39–P234/C1/L43).

Regarding claim 9, Yerian discloses all claim limitations set forth above and further discloses a gel electrolyte composition:
wherein the initiator includes a UV initiator, a thermal initiator or mixtures thereof (see AIBN, P233/C2/L39–P234/C1/L43).
Regarding claim 10, Yerian discloses all claim limitations set forth above and further discloses a gel electrolyte composition:
wherein the initiator includes 2-hydroxy-2-methylpropiophenone, 2,2-azobis(2-methylpropionitrile) or mixtures thereof (see AIBN, P233/C2/L39–P234/C1/L43).
Regarding claim 13, Yerian discloses a method of manufacturing a gel electrolyte, the method comprising:
preparing a gel electrolyte composition including inorganic particles, an initiator, and an organic solvent (FIG. 2, P233/C2/L39–P234/C1/L43); and
polymerizing the gel electrolyte composition to afford a gel electrolyte (see curing, P233/C2/L39–P234/C1/L43);
wherein the gel electrolyte comprises 7 to 11% of the inorganic particles by weight, 0.2 to 1% of the initiator by weight, and 88 to 92% of the organic solvent by weight (FIG. 2, P233/C2/L39–P234/C1/L43),
wherein the inorganic particles include at least one functional group including a vinyl group on a surface thereof (FIG. 2, P233/C2/L39–P234/C1/L43), and
wherein the inorganic particles have a specific surface area of 125 m2/g to 175 m2/g (see R711, P233/C2/L39–P234/C1/L43).
2/g to 175 m2/g (see specific surface area, P1).
Regarding claim 14, Yerian discloses all claim limitations set forth above and further discloses a method:
wherein the polymerizing is performed by applying any one selected from among UV and heat (FIG. 2, P233/C2/L39–P234/C1/L43).
Regarding claim 17, Yerian discloses all claim limitations set forth above and further discloses a method:
wherein the gel electrolyte includes a polymer chain including the inorganic particles and the organic solvent (FIG. 2, P233/C2/L39–P234/C1/L43).
Regarding claim 18, Yerian discloses all claim limitations set forth above and further discloses a method:
wherein the organic solvent included in the gel electrolyte is adsorbed to a surface of the polymer chain (FIG. 2, P233/C2/L39–P234/C1/L43).

Claim(s) 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yerian et al. (Crosslinkable fumed silica-based nanocomposite electrolytes: role of methacrylate monomer in formation of crosslinked silica network, hereinafter Yerian) as evidenced by Evonik (Production Information AEROSIL R 711) and a further evidenced by Sadej et al. (Photocurable polymethacrylate-silica nanocomposites: correlation between dispersion stability, curing kinetics, morphology and properties, hereinafter Sadej).
Regarding claim 6
wherein the inorganic particles have a size of 10 nm to 30 nm (see R711, P233/C2/L39–P234/C1/L43).
Sadej discloses R711 has a size of 10 nm to 30 nm (see 12 nm, P2/C1/L46–53).

Claim Rejections - 35 USC § 103
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yerian (Crosslinkable fumed silica-based nanocomposite electrolytes: role of methacrylate monomer in formation of crosslinked silica network) as evidenced by Evonik (Production Information AEROSIL R 711) as applied to claim(s) 1 above, and further in view of Wang et al. (CN 104088155 A, hereinafter Wang).
Regarding claim 11, Yerian discloses all claim limitations set forth above, but does not explicitly disclose a gel electrolyte composition:
wherein the organic solvent includes at least one of tetraethylene glycol dimethyl ether, diethylene glycol diethyl ether, dimethylacetamide and mixtures thereof.
Wang discloses a gel electrolyte composition comprising an organic solvent including at least one of tetraethylene glycol dimethyl ether, diethylene glycol diethyl ether, dimethylacetamide and mixtures thereof (see organic solvent, [0072]) to improve the safety and charge-discharge performance (see gel material, [0020]). Yerian and Wang are analogous art because they are directed to gel electrolyte compositions. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the organic solvent of Yerian with the organic solvent of Wang in order to improve the safety and charge-discharge performance.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yerian (Crosslinkable fumed silica-based nanocomposite electrolytes: role of methacrylate monomer in formation of crosslinked silica network) as evidenced by Evonik (Production Information AEROSIL R 711) as applied to claim(s) 14 above, and further in view of Guo et al. (CN 107069081 A, hereinafter Guo).
Regarding claim 15, Yerian discloses all claim limitations set forth above, but does not explicitly disclose a method:
wherein the polymerizing is performed for 30 minutes to 60 minutes upon UV polymerization.
Guo discloses a method of manufacturing a gel electrolyte comprising UV polymerizing for 30 minutes to 60 minutes (see irradiation time, [0038]) to simultaneously improve the ionic conductivity and mechanical properties of the gel electrolyte (see composite electrolyte, [0006]). Yerian and Guo are analogous art because they are directed to gel electrolyte compositions. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the gel electrolyte composition of Yerian with the UV polymerization time of Guo in order to improve the ionic conductivity and mechanical properties of the gel electrolyte.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yerian (Crosslinkable fumed silica-based nanocomposite electrolytes: role of methacrylate monomer in formation of crosslinked silica network) as evidenced by Evonik (Production Information AEROSIL R 711) as applied to claim(s) 14 above, and further in view of Ni et al. (CN 109473609 A, hereinafter Ni).
claim 16, Yerian discloses all claim limitations set forth above, but does not explicitly disclose a method:
wherein the polymerizing is performed for 2 hours to 12 hours upon heat polymerization.
Ni discloses a method of manufacturing a gel electrolyte comprising heat polymerizing for 2 hours to 12 hours (see heating, [0014]) to improve the dimensional stability of the gel electrolyte (see organic/inorganic cross-linked composite lithium ion battery separator, [0010]). Yerian and Ni are analogous art because they are directed to gel electrolyte compositions. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the gel electrolyte composition of Yerian with the heat polymerization time of Ni in order to improve the dimensional stability of the gel electrolyte.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1–6, 8–11, and 13–18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725